Citation Nr: 0707348	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right hip 
disability to include as secondary to a lumbar spine 
disability.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for a 
lumbar spine disability and a right hip disability to include 
as secondary to a lumbar spine disability.

The Board remanded the case to the RO for further development 
in March 2006.  The case is once again before the Board for 
review. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board remanded the case in March 2006 for a supplemental 
VA opinion to address additional VA treatment records from 
April 1980 to August 1982.   These records were not 
considered in conjunction with the May 2005 opinion and the 
Board found that an additional medical nexus opinion, which 
addressed the new evidence, was necessary.  The remand 
requested that the VA examiner should review the entire 
claims folder, to include VA medical records dated from April 
1980 to August 1982, and should offer an opinion as the 
etiology of the veteran's claimed disabilities.  A complete 
rationale was to be provided for any opinion rendered. 

Service medical records show that the veteran was seen for 
low back pain in service.  VA treatment records from April 
1980 to August 1982 reflect complaints of chronic back pain, 
with diagnoses of lumbar strain and probable degenerative 
disc disease.  The veteran was seen for lower lumbar spine 
pain in April 1980, and was assessed with lumbar spine 
strain.  In January 1981, the veteran sought treatment for 
his back, stating that he was told he had disc disease and 
needed surgery.  October 1981 progress notes reflect a 4-year 
history of lower back pain and diagnoses of lower back muscle 
sprain versus disc disease.  In a January 1982 report, the 
veteran stated that he had a ruptured disc and needed an 
operation.  A February 1982 treatment report noted a 5-year 
history of lower back pain and a recent history of right 
sided sciatica.  The veteran was assessed with chronic lower 
back pain, and probable degenerative disc disease.

In a January 2005 VA examination, the veteran was diagnosed 
with degenerative disc disease of the lumbar spine, and a 
right hip muscular strain secondary to his lumbar condition.  
In a May 2005 supplemental opinion, the examiner stated, 
considering the totality of the medical evidence and the 
minimal treatment for the veteran's back during active duty, 
and despite his currently reported subjective pain from that 
period, "it is not at least as likely as not" that the 
veteran's current low back pain condition with radicular pain 
into the right hip, secondary to his lumbar disk disease, is 
related to his active military duty.  The examiner further 
stated, considering the preponderance of the medical 
evidence, that it is more likely than not that the severity 
of his current condition is related to his 1995 motor vehicle 
accident along with workman's compensation lifting-type back 
injuries experienced in the 1980s.  

Because VA treatment records from April 1980 to August 1982 
were associated with the claims file subsequent to the May 
2005 VA opinion, the Board remanded the case for a 
supplemental opinion.  In the March 2006 supplemental 
opinion, the VA examiner stated that the veteran's claims 
file and service medical records were reviewed again.  The 
examiner stated that service medical records contained 
minimal treatments sought for and received for low back pain.  
The pain was non-traumatic and his examination was normal.  
The veteran had a post military motor vehicle accident and 
subsequent workers' compensation related to back injuries.  
The examiner stated, after reviewing the total medical 
evidence available, that his opinion remained as expressed in 
the May 2005 report, and indicated that current back and 
right hip disabilities were not at least as likely as not 
that they were incurred in or aggravated by military duty.  

The Board notes, that the May 2005 and March 2006 
supplemental VA opinions related the veteran's current back 
disabilities to a post service motor vehicle accident and 
subsequent workers' compensation back injuries.  The record 
does reflect an October 1995 motor vehicle accident with mid 
and lower back pain.  However, the only indication of a 
workers' compensation injury on record was based on a 
history, apparently as provided by the veteran, during the 
January 2005 VA examination.  Thus, this opinion cannot be 
considered as probative.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

Although the VA examiner stated in his March 2006 opinion 
that the veteran's claims file and service medical records 
were reviewed again, the examiner did not comment on the 
findings from VA treatment records dated April 1980 to August 
1982, which reflect treatment and diagnoses for back problems 
shortly after service, and instead attributes the veteran's 
current back disability to a more recent incident.  The Board 
is thus, unable to determine the significance of the medical 
records dated shortly after service which appear to indicate 
that the veteran had possible disc disease.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, an addendum 
opinion would be helpful prior to adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the case to an 
appropriate VA examiner for a 
supplemental opinion.  The examiner 
should review the entire claims folder, 
to include VA medical records dated from 
April 1980 to August 1982, identify any 
current back disabilities, and state 
whether it is as likely as not that such 
disability was incurred service.  The 
examiner should identify any right hip 
disability and state whether it is as 
likely as not that such disability was 
incurred in service, or is proximately 
due to, the result of, or aggravated by, 
a service-connected disability.  The 
examiner should specifically address 
findings from VA medical records dated 
from April 1980 to August 1982 and 
comment on the clinical significance of 
the findings documented therein to the 
veteran's current claimed lumbar spine 
and right hip disabilities, and should 
include the rationale for all opinions 
expressed.  

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
